 

va ~ 4
foe

 

 

Zemel Law

Consumer Protection

The Honorable Alison J. Nathan

rare 2 an)

|
|
|
DEC 2.0. nia

DANIEL ZEMEL, ESQ. (NY, NJ)
1373 BROAD STREET, SUITE 203-C

CLIFTON, NEW JERSEY 07013
PHONE: (862) 227-3106
FAX: (973) 282-8603

DZ@ZEMELLAWLLC.COM

December 18, 2018

United States District Court - Southern District of New York

 

Thurgood Marshall
United States Courthouse
40 Foley Square, Courtroom 906

 

New York, NY 10007

The Post-Discovery Status Conference
in this matter is hereby ADJOURNED
to February 14, 2020 at 1:30 p.m.

 

 

RE: Joshua Schleifer v. Lexus of Manhattan
Case No.: 1:17-cv-08789-AJN

Dear Judge Nathan:

I represent Plaintiff, Joshua Schleifer, with regard to the above-referenced matter.
This letter motion is filed pursuant to Your Honor’s Individual Rules.

There is currently a post-discovery status conference scheduled for Friday, January
10, 2020, at 3:30 p.m. Given the recent motion granted by Magistrate Judge Lehrburger,
moving the deadline to complete expert depositions to February 13, 2020, I would
respectfully request the Court adjourn the post discovery status conference approximately
30 days. Alternatively, I would request that the conference on January 10 be moved to a
time prior to 2:00pm as I am Jewish and require additional travel time to ensure I am able

to get home prior to sundown on Friday.

The Defendants in this matter have been contacted and have indicated their consent

to this request.

raf

 

we ,
. ALISON J, NATHAN
7 aTr OS MSTRICT JUDGE

Cc: — All counsel of record via ECF

Very truly yours,
Daniel Zemel

Daniel Zemel, Esq.

 

 
